Case 1:20-cv-03041-JPH-DML Document 1 Filed 11/19/20 Page 1 of 14 PageID #: 1




                          UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF INDIANA
                              INDIANAPOLIS DIVISION

LONNIE J. GRAMMER, individually               )
and on behalf of others similarly situated,   )   CLASS ACTION COMPLAINT
                                              )
               Plaintiff                      )   FLSA COLLECTIVE ACTION
                                              )   COMPLAINT UNDER
       vs.                                    )   29 USC § 216(b)
                                              )
WRIGHT OF INDIANA, LLC,                       )   CASE NO. 1:20-cv-3041
                                              )
               Defendant                      )

     PLAINTIFF’S COMBINED CLASS ACTION AND FLSA COLLECTIVE ACTION
                       COMPLAINT FOR DAMAGES

                                       I. INTRODUCTION

       Plaintiff Lonnie J. Grammer (“Grammer”) brings class action and individual claims

under the Indiana Wage Payment Statute and FLSA collective action claims against his

employer, Defendant Wright of Indiana, LLC (“Wright”) to address class-wide wage and hour

and overtime violations committed by Wright against Grammer and his fellow Flagger

employees. Grammer will serve as the representative plaintiff in the Rule 23 class action and

FLSA collective action.

       Specifically, Wright has been systematically underpaying wages and overtime wages to

Grammer and similarly situated Flagger employees in several ways. Wright pays its Flaggers at

an hourly rate of pay, but Wright has been substantially underpaying wages to Flaggers by

failing to pay on a continuous workday basis. Wright is not paying Flaggers from the moment of

their first principal work activities - typically either 1) the moment the Flagger’s work travel

time exceeds the normal work commute time or becomes outside the normal commuting area for


                                                  1
Case 1:20-cv-03041-JPH-DML Document 1 Filed 11/19/20 Page 2 of 14 PageID #: 2




his employer’s business or 2) the time the Flagger began work at an assigned meeting location

designated by Wright - through the last principal work activity of the day - typically either 1) the

moment the employee ended his work day by returning to the designated meeting location and

completes final work tasks, or 2) the moment the Flagger’s return travel at the end of the work

day enters the scope of his normal work commute time or becomes within his normal commuting

area for his employer’s business.

       Grammer’s class action and FLSA collective action claims based upon Wright’s class-

wide failure to pay employees’ based upon a continuous workday will be perfect for class and/or

collective action treatment and will be easy to prove. Most of Wright’s wage and hour violations

will be will be shown on the face of pay stubs Wright issues to its employees and on Wright’s

time sheets showing hours of employee work.

                                 II. FACTUAL ALLEGATIONS

       1.      Grammer is a resident of the State of Indiana and is currently domiciled in Peru,

Miami County, Indiana. Earlier in 2020, Grammer resided in Kokomo, Howard County,

Indiana. During the first week after he was first hired by Wright (in early February 2020),

Grammer resided in Greencastle, Putnam County, Indiana.

       2.      Defendant Wright of Indiana, LLC is a foreign limited liability company with a

principal office address listed with the Indiana Secretary of State as 1200 Sharon Road, Suite 1,

Beaver, Pennsylvania 15009. Grammer worked for Wright from its Indiana office located at

5420 Rock Hampton Court, Indianapolis, Indiana 46268. Wright is a traffic control service that

employs safety workers such as Flaggers who protect utility workers.

       3.      Flaggers set up traffic cones, traffic safety signs, hold signs and take other safety


                                                 2
Case 1:20-cv-03041-JPH-DML Document 1 Filed 11/19/20 Page 3 of 14 PageID #: 3




measures to protect employees of customers who are performing utility work and other roadside

work. Wright employs hundreds of Flaggers to perform work for it throughout and around the

State of Indiana. Wright routinely and regularly dispatched Grammer and all other Flaggers to

work on roadside projects at places in Indiana that were far and many hours of drive time from

Wright’s Indianpolis office and from the employees’ homes.

        4.      Grammer was hired by Wright as a Flagger in early February 2020 and remains

employed. Shortly after he was hired, Wright assigned Grammer a company truck1 for use with

his work. Grammer drove the truck home with him each night and drove from home to work

meeting places at the start of each work day. Wright instructed Grammer to use his work truck

to transport traffic cones, work signs and other necessary safety equipment for his and other

Flaggers’ use at roadside work sites around the State of Indiana. Wright has promoted Grammer

to a Lead Flagger position. Grammer also fills out time sheets and other paper work for Flaggers

on his team as part of his job.

        5.      During his employment with Wright, Grammer has resided at addresses that are

roughly one hour’s drive time from the Wright office in Indianapolis. Grammer’s normal

commute area from home to his employer’s Indianapolis office would be approximately one

hour’s drive time at the beginning of each work day and the end of each work day.

        6.      At all times during his employment with Wright, Grammer has been paid wages

on an hourly basis and treated as a non-exempt employee.

        7.      Wright has intentionally, knowingly, with reckless disregard and systematically



        1
         The truck Wright assigned to Grammer and the trucks assigned to all Flaggers are pickup trucks.
All of the company pickup trucks weigh less than Ten Thousand (10,000) pounds.

                                                   3
Case 1:20-cv-03041-JPH-DML Document 1 Filed 11/19/20 Page 4 of 14 PageID #: 4




violated its Flaggers’ rights to earned overtime through Wright’s unlawful overtime calculation

and payment policies.

        8.      Wright is creating wage and hour and overtime violations by failing to pay

Grammer and his similarly situated Flagger coworkers for all hours of work each week. Wright

pays its Flagger employees at an hourly rate of pay, but Wright has been substantially

underpaying wages to Flaggers by failing to pay on a continuous workday basis. Specifically,

Wright is not paying Flaggers from the moment of their first principal work activities - typically

either 1) the moment the Flagger’s work travel time exceeds the normal work commute time or

becomes outside the normal commuting area for his employer’s business or 2) the time the

Flagger began work2 at an assigned meeting location designated by Wright - through the last

principal work activity of the day - typically either 1) the moment the employee ended his work

day by returning to the designated meeting location and completes final work tasks, or 2) the

moment the Flagger’s return travel at the end of the work day enters the scope of his normal

work commute time or becomes within his normal commuting area for his employer’s business.

This systematically creates significant unpaid wage and overtime violations each week, causing

each Flagger to lose hours per week in paid wages.

        9.      All of the time Wright’s Flagger employees spend at work, from first to last

principal activity of each day, is work time and must be compensated under the law.

        10.     Pursuant to its systematic, class-wide practice, Wright is not compensating its

hourly-paid Flagger employees for all work time at the beginning of each employee’s shift and at


        2
          Grammer and all of his Wright coworkers were required to meet at employer-designated meeting
locations to receive instructions for the day’s work, to pick up and load equipment, and to perform other
initial work tasks.

                                                   4
Case 1:20-cv-03041-JPH-DML Document 1 Filed 11/19/20 Page 5 of 14 PageID #: 5




the end of each employee’s shift.

       11.    Wright intentionally and knowingly violated Grammer’s and all Flagger

employees’ rights to earned wages through Wright’s conscious and deliberate decision not to pay

employees for all work time.

       12.    Grammer can provide a specific example. During the one week pay period from

March 9, 2020 to March 15, 2020, Grammer was living in Kokomo, Indiana and was driving to

work at job sites in and around Terre Haute, Vigo County, Indiana. If he encountered light

traffic and took the quickest route, Grammer’s drive time from his home in Kokomo to the

employer designated meeting location at 701 Fruitridge Avenue, Terre Haute, Indiana took two

hours and ten minutes (2:10). Grammer’s round trip from home to the Terre Haute meeting

location each day this week took at least four hours and twenty minutes (4:20). Grammer was

driving his Wright work truck for work purposes and work travel at least two hours and twenty

minutes (2:20) per work day greater than his normal commute time (one hour each way) and

outside of Grammer’s normal commuting area. Grammer’s pay stub for this work week and his

time sheets for this work week indicate that Grammer was paid for 53.00 hours of work and that

Grammer drove round trip from his home to the same meeting location at 701 Fruitridge Avenue,

Terre Haute, Indiana on 4 different days. Wright did not pay Grammer at all for the nine hours

and twenty minutes that were greater than his normal commute time and outside his normal

commuting area. These additional nine hours and twenty minutes were all compensable work

hours. All were overtime hours, as well, over and above the 53.00 hours Wright did pay

Grammer for the work week. At that point in time, Wright paid Grammer a base rate of pay at

$12.50 per hour. His base overtime rate of pay was $18.75 per overtime hour. Wright owed


                                               5
Case 1:20-cv-03041-JPH-DML Document 1 Filed 11/19/20 Page 6 of 14 PageID #: 6




Grammer at least an additional $175.00 in overtime for the work week. Under the FLSA, that

figure would be doubled with a presumptive liquidated damage to $350.00. Under the Indiana

Wage Payment Statute, the nine hours and twenty minutes would be owed at Wright’s $12.50

per hour base rate of pay, for a total of $116.67. With liquidated damages under I.C. 22-2-5-2,

Wright owes Grammer damages of $350.00 for this one work week.

       13.     For purposes of a separate example of wage violations, using the same one week

pay period from March 9, 2020 to March 15, 2020, Grammer was required to report and begin

working and performing work tasks at an employer designated meeting location at 701 Fruitridge

Avenue, Terre Haute, Indiana. From that designated meeting location, Grammer and his Wright

coworkers on his crew were required to drive to the work site for the day in other areas of Vigo

County. On two of the four days, Grammer and coworkers, had to drive from the employer

designated meeting location at 701 Fruitridge Avenue, Terre Haute, Indiana to a job site at 5621

E. Cottom Drive, Pimento, Vigo County, Indiana, a distance of 15 miles and a drive time of at

least 23 minutes each direction. Wright did not pay Grammer and his coworkers for this work

time spent driving from or returning to the designated meeting spot within the middle of their

respective continuous workdays. This failure to pay Grammer and his coworkers for the work

time spent driving from the designated meeting place to the actual job site resulted in Grammer

and each coworker being underpaid wages and overtime wages of at least two to three hours for

the work week over the four days. These additional two to three hours were all compensable

work hours. All were overtime hours, as well, over and above the 53.00 hours Wright did pay

Grammer for thatwork week. At that point in time, Wright paid Grammer a base rate of pay at

$12.50 per hour. His base overtime rate of pay was $18.75 per overtime hour. Wright owed


                                                6
Case 1:20-cv-03041-JPH-DML Document 1 Filed 11/19/20 Page 7 of 14 PageID #: 7




Grammer at least an additional $37.50 in overtime for the work week. Under the FLSA, that

figure would be doubled with a presumptive liquidated damage to $75.00. Under the Indiana

Wage Payment Statute, the two hours would be owed at Wright’s $12.50 per hour base rate of

pay, for a total of $25.00. With liquidated damages under I.C. 22-2-5-2, Wright owes Grammer

damages of $75.00 for this one work week.

         14.   Wright is similarly underpaying wages and overtime compensation to all of

Grammer’s similarly situated Flagger coworkers by failing to pay wages for hours and/or

overtime hours for all work time spent in work travel outside and over and above normal

commuting times and also for work travel from designated meeting locations to actual job sites

that occurs during continuous workdays.

         15.   During many calendar weeks in 2020, Grammer worked in excess of forty hours

and was owed additional overtime compensation based upon Wright’s unlawful failure to pay

Grammer for all of his compensable work hours. In every work week, Grammer and his fellow

Flagger employees lost wages as a result of Wright’s failure to pay for all work hours.

Moreover, in every work week involving more then forty hours of work, Grammer and his

fellow Flagger employees lost overtime wages as a result of Wright’s failure to pay for all work

hours.

         16.   Grammer is expressly alleging that Wright acted in bad faith in violating its

Flaggers’ rights under the FLSA and the Indiana Wage Payment Statute, and that Wright

certainly did not seek to comply with the Indiana Wage Payment Statute in good faith.

         17.   By way of this Complaint, Grammer seeks for himself and for all other similarly

situated Flagger employees all unpaid wages, all unpaid overtime, all available statutory


                                                7
Case 1:20-cv-03041-JPH-DML Document 1 Filed 11/19/20 Page 8 of 14 PageID #: 8




damages, including all liquidated damages, and payment of his reasonable attorneys’ fees, costs

and expenses.

                  III. CLASS AND COLLECTIVE ACTION ALLEGATIONS

       18.      Grammer incorporates herein by reference paragraphs 1 - 17 above.

       19.      Grammer is pursuing claims individually, but this Complaint is brought also as a

collective action and as a class action on behalf of other current and former Wright employees

who were similarly denied payment of wages and overtime compensation under Wright’s

compensation scheme that resulted in the failure to pay for all work time from the first principal

activity each day through the last principal activity.

       20.      This action is filed as a collective action pursuant to Section 16(b) of the Fair

Labor Standards Act, 29 USC § 216(b), on behalf of Grammer and all Wright current and former

Flagger employees who were damaged by Wright’s compensation system which required and

resulted in significant uncompensated work and overtime violations. By virtue of the “collective

action,” Grammer represents the identical and/or similar interests of former and current

coworkers denied wages and overtime compensation under the same circumstances. Grammer

anticipates that other Wright employees and former employees will opt in to the action.

       21.      With respect to FRCP 23(b)(3) class action claims under the Indiana Wage

Payment Statute, Grammer will serve as class representative over a proposed class. The class

will be as follows:

       Grammer will serve as class representative for the class-wide claims brought under the
       Indiana Wage Payment Statute. This Court has supplemental jurisdiction over
       Grammer’s Indiana statutory wage claims. This action is filed as a class action pursuant
       to Rule 23 of the Federal Rules of Civil Procedure on behalf of Grammer and on behalf
       of all eligible Wright current and former Flagger employees (who voluntarily resigned)
       who work or worked for the company and were damaged by Wright’s compensation

                                                  8
Case 1:20-cv-03041-JPH-DML Document 1 Filed 11/19/20 Page 9 of 14 PageID #: 9




       system which required and resulted in uncompensated work performed by hourly-paid
       employees. By virtue of the class action, Grammer represents the identical and/or similar
       interests of former and current coworkers denied wages under the same circumstances.

       22.     Based upon information and belief, the number of potential class members is

believed to be multiple hundreds of individuals, however, the actual number of Wright’s current

and former employees who will be members of this collective action/class action is so great

(numerosity) that joinder of all members is impractical. Instead, Grammer will pursue discovery

to obtain the names of the other current and former Wright employees, to provide notice of the

collective action, and to offer the opt in opportunity, and to provide notice of the class action and

to offer the opt out opportunity.

       23.     Particularly with the types of wage claims and practices at issue in this case, there

are questions of law and fact that are common to the entire collective group/class.

       24.     Grammer’s claims are typical of the claims of the whole collective group of

current and former Wright hourly-paid Flagger employees harmed by Wright’s illegal wage

practices. Grammer’s claims are typical of the claims of the whole class of current and former

Wright hourly-paid Flagger employees harmed by Wright’s illegal wage practices.

       25.     Grammer will act to fairly and adequately protect the interests of the entire

collective group of current and former Wright employees. Grammer will act to fairly and

adequately protect the interests of the entire Rule 23 class of current and former Wright

employees.

       26.     A “combined”3 collective action/class action is superior to other available means

for the fair and efficient prosecution of these wage claims against Wright. For example, to prove


       3
        See Ervin v. OS Restaurant Services, Inc., 632 F.3d 971, 973-974 (7th Cir. 2011)

                                                   9
Case 1:20-cv-03041-JPH-DML Document 1 Filed 11/19/20 Page 10 of 14 PageID #: 10




 Wright’s illegal wage practices, Grammer and other members of this collective group/class

 would seek in discovery records about all similarly situated current and former Grammer Flagger

 employees who were similarly denied earned wages and overtime compensation under Wright’s

 compensation system which required and resulted in uncompensated work and underpayment of

 overtime wages. Individual lawsuits by the members of the collective group/class could lead to

 1) inconsistent or varying outcomes in the cases, 2) duplicitous discovery, or 3) competition for

 limited funds. Further, as a practical matter, the first litigant to trial may achieve a result which

 would have bearing on all of the other individuals in the group.

        27.     A determination regarding the “similarness” of those able to participate in the

 collective action/class action would also allow litigation of claims that may not otherwise be cost

 effective, depending upon the amount of each individual group member’s damages. Particularly

 with the type of FLSA and Indiana statutory and contractual wage violations at issue in this

 litigation, some, if not most, of the individual group members may not be aware of their rights to

 their wages under the FLSA and Indiana law, or may not, because of financial means or

 experience, be in a position to seek the assistance of counsel to commence individual litigation.

        28.     A combined collective action/class action will result in an orderly and expeditious

 administration of the group members’ claims, and economies of time, court resources, effort and

 expense, and uniformity of decisions will be assured.

        29.     Because Wright’s compensation system which required and resulted in

 uncompensated work and underpaid overtime wages to hourly-paid employees results in wage

 violations that trigger issues of both federal and state law, this cause of action presents the ideal

 factual scenario supporting the Court’s exercise over the supplemental state law claims, as


                                                   10
Case 1:20-cv-03041-JPH-DML Document 1 Filed 11/19/20 Page 11 of 14 PageID #: 11




 common state and federal law issues predominate.

                               IV. JURISDICTION AND VENUE

         30.    This Court has jurisdiction over Grammer’s FLSA claims under 28 USC § 1331

 as those FLSA claims raise questions of federal law. See 29 USC § 201 et seq. The Court has

 supplemental jurisdiction over Grammer’s Indiana law claims, which have a common basis in

 fact with his own and the other Plaintiff class members’ FLSA claims.

         31.    This Court is the appropriate venue for this cause of action as Grammer worked

 or works for Wright at locations throughout the territory covered by the Southern District of

 Indiana and Wright has its headquarters located in Indianapolis, Marion County, Indiana. Most

 of the illegal activity took place in the Southern District of Indiana. 28 USC § 1391.

                                 V. STATEMENT OF CLAIMS

                              A. Fair Labor Standards Act Claims

         32.    Grammer incorporates herein by reference paragraphs 1 through 31 above.



         33.    Wright is an “enterprise” as that term is defined by the FLSA, and Wright is

 covered by the overtime and minimum wage provisions of the FLSA. Wright is an “employer,”

 as that term is defined by the FLSA. Finally, Wright is a “person” as that term is defined by the

 FLSA.

         34.    Wright violated Gammer’s rights and the rights of all members of the Plaintiff

 Class to be properly paid overtime wages in a manner required by the FLSA. Wright has

 committed overtime violations by failing to pay Grammer and his similarly situated coworkers

 for all overtime hours of work, particularly as Wright significantly underpaid overtime wages


                                                 11
Case 1:20-cv-03041-JPH-DML Document 1 Filed 11/19/20 Page 12 of 14 PageID #: 12




 based upon its unlawful failure to pay for all work hours from a first principal activity to a last

 principal activity each work day.

        35.     Wright has repeatedly violated the FLSA’s overtime provisions by not paying

 Grammer and members of the Plaintiff Class at the required overtime compensation rate for all

 hours worked over 40 in a work week.

        36.     Wright’s failure to comply with the FLSA’s provisions regarding overtime

 compensation is willful and without justification, and subjects Wright to a three year statute of

 limitations.

        37.     Grammer and the Plaintiff Class seek all available damages, including unpaid

 wages, unpaid overtime compensation, liquidated damages, payment of reasonable attorney’s

 fees, costs and expenses, and any and all other damages to which they may be entitled for

 Wright’s violations of their rights under the Fair Labor Standards Act.

                             B. Indiana Wage Payment Statute Claims

        38.     Grammer incorporates herein by reference paragraphs 1 through 37 above.



        39.     Grammer has a statutory wage claim arising under the Indiana Wage Payment

 Statute, I.C. 22-2-5 and he is the named Plaintiff who represents the same or similar interests of

 all current Wright hourly-paid Flaggers and all of Wright’s former hourly-paid Flagger

 employees who voluntarily resigned from employment.

        40.     By way of this Claim, Grammer is seeking, individually and on behalf of

 members of the Plaintiff Class of current and former Wright Flagger employees (who voluntarily

 resigned from employment), all available damages, including all unpaid wages, all underpaid


                                                  12
Case 1:20-cv-03041-JPH-DML Document 1 Filed 11/19/20 Page 13 of 14 PageID #: 13




 wages, all unlawfully deducted wages, all available liquidated (treble damages), all attorney’s

 fees, costs and expenses, plus any other damage to which Grammer and his fellow Plaintiff Class

 members may be entitled pursuant to law. Pursuant to I.C. 22-2-5-2, Grammer is seeking,

 individually and on behalf of members of the Plaintiff Class, payment of unpaid wages and

 underpaid wages, plus all available damages, including, but not limited to, double the amount of

 wages due as an additional monetary damage, plus all attorney’s fees, costs and expenses.

 Grammer further expressly asserts and alleges that Wright acted in bad faith, and certainly was

 not acting or seeking to comply with the Indiana Wage Payment Statute in “good faith,” when it

 intentionally created a wage scheme that did not compensate delivery drivers for all work hours

 from a first principal activity until a last principal activity each work day, all of which resulted in

 underpaid wages on a class-wide basis.

                                    VI. PRAYER FOR RELIEF

        WHEREFORE, Grammer respectfully requests that the Court enter judgment against

 Wright and issue all available relief to him and to all eligible members of the Plaintiff Class,

 including, but not limited to, the following:

        1.      All damages available under the FLSA, including all unpaid overtime wages, all

                liquidated damages, and payment of all reasonable attorney’s fees, costs and

                expenses;

        2.      All damages available under the Indiana Wage Payment Statute, including all

                unpaid wages, all liquidated damages, and payment of all reasonable attorney’s

                fees, costs and expenses;

        3.      All unpaid and underpaid wages;


                                                   13
Case 1:20-cv-03041-JPH-DML Document 1 Filed 11/19/20 Page 14 of 14 PageID #: 14




       4.   All reasonable attorney’s fees and expenses;

       5.   Costs;

       6.   Prejudgment interest, if available; and

       7.   Any and all other relief just and proper in the premises.

                                          Respectfully submitted,

                                          HASSLER KONDRAS MILLER LLP

                                          By/s/Robert P. Kondras, Jr.
                                          Robert P. Kondras, Jr.
                                          Attorney No. 18038-84
                                          100 Cherry Street
                                          Terre Haute, IN 47807
                                          (812) 232-9691
                                          Facsimile: (812) 234-2881
                                          kondras@hkmlawfirm.com

                                          WILLIAMSON CIVIL LAW, LLC

                                          Aaron J. Williamson
                                          Attorney No. 32803-49
                                          8888 Keystone Crossing
                                          Suite 1300
                                          Indianapolis, IN 46240
                                          (317) 434-0370
                                          Facsimile: (765) 204-7161
                                          aaron.williamson@wcivillaw.com




                                             14
